                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 AARON STEVEN KEY,                                )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )   NO. 3:20-cv-00565
 METRO NASHVILLE POLICE                           )
 DEPARTMENT; NASHVILLE FBI;                       )
 NASHVILLE TBI; and CARTHAGE TN                   )
 POLICE DEPARTMENT,                               )
                                                  )
         Defendants.                              )

                                            ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 30) recommending that Defendants’ Motions to Dismiss (Doc. Nos. 18, 20) be granted and

that Key’s claims against all Defendants be dismissed. No objections have been filed. If there are

no objections, the district court is not required to review the R&R de novo, and should “adopt the

magistrate’s findings and rulings to which no specific objection is filed.” Benson v. Walden Sec.,

No. 3:18-cv-0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018) (citing Thomas v. Arn,

474 U.S. 140 (1985)); see also Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019).

        The Court has nonetheless reviewed the R&R and the file in accordance with Rule 72 of

the Federal Rules of Civil Procedure. Accordingly, the Magistrate Judge’s Report and

Recommendation (Doc. No. 30) is APPROVED and ADOPTED. Defendants’ Motions to

Dismiss (Doc. Nos. 18, 20) are GRANTED, Defendants Nashville FBI, Nashville TBI, and Smith

County Jail and Sheriff’s Office are DISMISSED pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure, and this action is DISMISSED in its entirety as to all claims and defendants. This




      Case 3:20-cv-00565 Document 31 Filed 05/12/21 Page 1 of 2 PageID #: 127
Order constitutes a final judgment pursuant to Federal Rule of Civil Procedure 58, and the Clerk

is directed to close the file.

        IT IS SO ORDERED.



                                                   ____________________________________
                                                   WAVERLY D. CRENSHAW, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               2

    Case 3:20-cv-00565 Document 31 Filed 05/12/21 Page 2 of 2 PageID #: 128
